
	
		III
		109th CONGRESS
		2d Session
		S. RES. 483
		IN THE SENATE OF THE UNITED STATES
		
			May 18, 2006
			Mr. Cochran submitted
			 the following resolution; which was referred to the
			 Committee on Health, Education, Labor,
			 and Pensions
		
		RESOLUTION
		Expressing the sense of the Senate
		  regarding the importance of oral health, and for other
		  purposes.
	
	
		Whereas the Surgeon General has determined that oral
			 health is integral to general health;
		Whereas the Surgeon General has identified numerous
			 oral-systemic disease connections, including possible associations between
			 chronic oral infections and diabetes, heart and lung diseases, stroke,
			 low-birth-weight, and premature births;
		Whereas the burden of dental and oral health diseases
			 restricts activities of an individual at school, at work, and at home, and
			 often significantly diminishes the quality of life of an individual;
		Whereas oral health diseases, including dental caries and
			 periodontal disease, are largely preventable;
		Whereas the effective treatment and prevention of those
			 diseases are substantially aided by access to highly trained dental primary
			 care professionals;
		Whereas the Academy of General Dentistry was officially
			 incorporated in 1952, with the mission to serve as the premier resource for
			 general dentists who are committed to improving patient care through lifelong
			 learning and continuing education;
		Whereas the Academy of General Dentistry has grown to
			 represent over 33,000 general dentists who provide primary care, oral health
			 care services;
		Whereas the Academy of General Dentistry encourages
			 excellence in continuing education and professionalism through its earned
			 professional designation programs known as Mastership,
			 Fellowship and Lifelong Learning, and Service
			 Recognition; and
		Whereas the Academy of General Dentistry has signed a
			 memorandum of understanding with the Department of Health and Human Services to
			 help improve the oral health status of the citizens of the United States and
			 achieve the objectives of the Healthy People 2010 initiative of the Department:
			 Now, therefore, be it
		
	
		That it is the sense of the Senate
			 that—
			(1)access to oral
			 health care services and the prevention of oral health care disease is integral
			 to achieving and maintaining good health; and
			(2)the Academy of
			 General Dentistry and the members of that organization are recognized
			 for—
				(A)promoting—
					(i)excellence in
			 continuing dental education; and
					(ii)high standards
			 of training and professionalism in the field of primary dental care; and
					(B)helping to
			 address the treatment and prevention of oral health disease.
				
